Citation Nr: 0508954	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for temporomandibular joint 
syndrome as being secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
temporomandibular joint syndrome.  

In March 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has temporomandibular joint syndrome.


CONCLUSION OF LAW

Temporomandibular joint syndrome is not proximately due to, 
the result of, or aggravated by the service-connected post-
traumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate her claim for service connection for 
temporomandibular joint syndrome, as being secondary to the 
service-connected post-traumatic stress disorder in an April 
2004 letter.  VA informed the veteran that in order to 
establish secondary service connection for a disability, she 
would need to bring forth evidence of a current disability 
and evidence of a relationship between the current disability 
and the service-connected disability, which was usually shown 
by medical evidence or a medical opinion.  The Board notes 
that the veteran has submitted such evidence, and therefore 
she is fully aware of the evidence necessary to substantiate 
her claim.  

The letter also notified the veteran that VA was responsible 
for getting relevant records held by any federal agency, 
which included medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  VA 
also told the veteran that on her behalf, it would make 
reasonable efforts to obtain any relevant records not held by 
a federal agency, which could include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, VA told the 
veteran, "Please provide us with any evidence or information 
you may have pertaining to your appeal."

Additionally, VA has notified the veteran the reasons why 
service connection was denied for temporomandibular joint 
syndrome as being secondary to the service-connected post-
traumatic stress disorder in the June 1999, January 2000, 
June 2002, May 2003, and October 2004 supplemental statements 
of the case.  The June 1999 and June 2002 supplemental 
statements of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefit sought.  
The duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
First, the veteran's claim was submitted in 1997, which was 
prior to the enactment of the VCAA and therefore a VCAA 
letter could not have been sent prior to the issuance of the 
rating decision on appeal.  Regardless, the veteran was 
adequately furnished with the type of notice required by VCAA 
in April 2004 and has had an opportunity to identify evidence 
and submit evidence in connection with her claim.  Any error 
resulting from VCAA notice subsequent to the initial rating 
decision was harmless error, as it pertains to this issue.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The veteran was informed of the 
evidence necessary to substantiate her claim.  The provisions 
of VCAA have been substantially complied with and no useful 
purpose would be served by delaying appellate review of this 
claim for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA medical records.  The veteran has submitted 
private records.  She has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  Finally, the veteran was provided with a VA 
examination, and a medical nexus opinion was obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The veteran alleges that she has developed temporomandibular 
joint syndrome as a result of her service-connected post-
traumatic stress disorder.

The veteran is service connected for post-traumatic stress 
disorder, which is currently evaluated as 70 percent 
disabling.  She is also in receipt of a total rating for 
compensation based upon individual unemployability.

Private dental records, dated from 1984 to 1988, from Dr. 
Lutz, show no diagnosis of temporomandibular joint syndrome.  
A November 1988 prescription shows he prescribed Tylenol with 
Codeine for "pain."  

Private dental records, dated in 1997, show the veteran was 
diagnosed with an abscess of the right lower gum line.

In a December 1998 letter, Dr. DL stated that he had reviewed 
the veteran's charts and could not tell VA, "in [his] 
opinion" that the veteran had temporomandibular joint 
syndrome.  He stated he remembered the veteran but that it 
had been so long ago that all he could remember was that 
which he reported in her charts, of which VA had copies.  Dr. 
DL stated the following:

She underwent numerous dental treatments 
involving periodontal problems, 
endodontic treatment, various fillings, 
crowns, inlays, etc.  My records go back 
to 4/29/80 and end on 11/1/88.  She 
presented herself for treatment 
approximately every 2 years.  Nowhere do 
I have any notations regarding TMJ 
problems.  However, in reading her past 
health history, I noticed that she 
answered "yes to sinus trouble," "yes 
to head or jaw injury," + "yes to 
clenching or grinding her teeth during 
the day and/or night."  On the May 3, 
1984 health history, she also stated she 
had had orthodontic treatment.  

Any or all of these conditions could 
possibly relate to some sort of TMJ 
disorder, but as I said at the beginning, 
I have no recollection or recall of 
treating her for any TMJ problem.  

In May 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran's representative 
stated that there were two ways that the veteran believed she 
had developed temporomandibular joint syndrome with one being 
due to the removal of her wisdom teeth in service and the 
other being that it was aggravated by her service-connected 
psychiatric disorder.  The veteran stated that her wisdom 
teeth had been removed in service, at which time the dentist 
had cracked some of her back teeth, which resulted in 
cavities and that Dr. DL had tried to fix the problem when 
she began seeing him.  She added that she subsequently had to 
undergo a root canal.  The veteran stated that her jaw became 
sore as a result of the residuals left from the wisdom teeth 
removal (the cracked teeth).  She testified that she had an 
abscess after the inservice surgery, which had led to a 
letter of reprimand because she was unable to get back to her 
duty site.  The veteran stated that the November 1997 abscess 
was related to her grinding her teeth.  She reiterated that 
it was her contention that the surgery she had in service had 
caused the temporomandibular joint syndrome.

In August 1999, the veteran submitted a statement, dated July 
1972, which she had written.  That statement indicated that 
in June 1972, she had been in a car accident, where the car 
she was riding in was rear-ended, which had forced the car 
she was in to move forward and hit the car in front of her.  
She stated she had bumped her right leg on the dashboard and 
her neck was injured in the accident.  The veteran reported 
she had been treated at the hospital and that her neck was 
still quite sore.  

August 1999 private physical therapy records indicate that 
the veteran underwent treatment for temporomandibular joint 
rotation and relaxation exercises.  An August 1999 private 
medical record shows that the veteran was diagnosed with 
anterior disc displacement with reduction and bilateral 
"TMJ" capsulitis.  

In a November 1999 letter, a private dentist, Dr. FH, stated 
that the veteran had sought treatment from him in July 1999 
and reported a history of an injury to the face, injury to 
the neck, and injury to the teeth.  She also reported jaw 
pain on both sides upon opening, chewing, and while her mouth 
was at rest, as well as jaw clicking and popping and teeth 
clenching and grinding.  Dr. FH stated that the veteran first 
reported symptoms in May 1973 after having her third molars 
removed.  He stated the following, in part:

[The veteran] also stated that she was 
attacked on two separate occasions while 
enlisted in the Air Force, causing an 
injury to her face, head, and neck, 
making it necessary for her to be taken 
to the Keesler Air Force Base Hospital, 
in Biloxi, Mississippi, for treatment, 
where she was confined for several days.

During this same enlistment period, on 
Tuesday, November 16, 1973, [the veteran] 
was involved in an automobile accident in 
which she was the passenger of the 
vehicle that was rear-ended.  Her head 
and right side of her face struck the 
right side of the window frame, causing 
direct trauma to her forehead, face, 
right side of head, back of head, teeth, 
and jaw.

Her necks [sic], face, jaw, left and 
right shoulders, lower and upper back 
were painful shortly after the accident.

Dr. FH stated that provocation testing of the 
temporomandibular joints elicited pain bilaterally.  He 
reported the mandibular range of motion measurements.  He 
entered diagnoses of bilateral anterior disc displacement 
with reduction in early opening, bilateral capsulitis of the 
temporomandibular joint, bilateral cephalgia, bilateral 
crepitus of the temporomandibular joint, mandibular 
discrepancy to cranial base, and bilateral myalgia.  He 
stated the veteran's prognosis was "fair" and that there 
would most likely be no permanent impairment.  He concluded 
that he was providing VA with this narrative to enable the 
veteran to be reimbursed for the expenses she had paid for in 
her temporomandibular joint syndrome treatment.

In a February 2000 statement, the veteran asserted that she 
believed her temporomandibular joint syndrome was the direct 
result of the removal of her wisdom teeth during service, as 
well as the motor vehicle accident in service, in which she 
sustained injuries to her forehead, face, right side of head, 
back of head, jaw, and teeth.

The veteran was examined in August 2002 by a VA dentist.  At 
the time of the examination, the examiner had not reviewed 
the veteran's claims file.  He submitted an addendum 
following a review of the claims file.  The VA dentist noted 
that the veteran was attributing her jaw soreness to having 
her wisdom teeth removed in service.  He stated that during 
the examination, the veteran "constantly" moaned and 
groaned.  The dentist stated the veteran had poor oral 
hygiene, was missing 11 teeth and had severe periodontal 
disease on five teeth.  The examiner stated the following, in 
part:

The question was asked whether or not it 
was as likely that the TMJ dysfunction 
was caused by events in the military 
service.  I find absolutely no evidence 
that it occurred while this veteran was 
in the military or that dental procedures 
caused it while she was in the service.

In a March 2003 addendum, the VA dentist stated that he did 
not know the etiology of the veteran's temporomandibular 
joint syndrome, but noted that "this assumes she has it."

In a January 2004 letter, a VA psychiatrist stated the 
veteran had been under his care for post-traumatic stress 
disorder since December 1999.  He stated that in his 
professional opinion, the veteran's TMJ symptoms "are 
directly related to the high levels of anxiety she has from 
her [post-traumatic stress disorder]."  

In March 2004, the Board remanded this claim, seeking 
clarification from the VA dentist's opinion regarding the 
cause of the veteran's temporomandibular joint syndrome.  
Specifically, the Board asked that the dentist answer the 
following questions:

i.  Is it as likely as not that 
temporomandibular joint syndrome is due 
to service-connected post-traumatic 
stress disorder?  Please state yes or 
no and substantiate your opinion with 
evidence in the claims file and medical 
principles.  If there are elements of 
temporomandibular joint syndrome that 
are attributable to temporomandibular 
joint syndrome, please set forth the 
precise nature of such elements.

ii.  If the answer to (i) is no, is it 
as likely as not that temporomandibular 
joint syndrome was aggravated by, or 
increased in severity as a result of, 
the service-connected post-traumatic 
stress disorder.  Please state yes or 
no and substantiate your opinion with 
evidence in the claims file and medical 
principles.  Again, identifying with 
some degree of specificity what 
elements of temporomandibular joint 
syndrome can be clinically ascertained 
as representing an increase in the 
disability attributable to post-
traumatic stress disorder would be 
appreciated.

In an April 2004 response, the VA dentist stated he had had 
an opportunity to review the "entire C-file . . . including 
all military dental records, records from Dr.'s H[], Z[], and 
L[]."  He noted he had also reviewed all notes and 
radiographs for the veteran's examination in August 2002.  He 
stated the following, in response to the above questions:

The above remand questions automatically 
pre-suppose that this veteran has 
temporomandibular joint syndrome.  My 
response on 8-30-02 and my response now 
are the same.  My professional opinion, 
as a board certified prosthodontist with 
about 28 years of clinical experience, is 
that I could not then and/or now provide 
a diagnosis of temporomandibular joint 
syndrome with this veteran.  There were 
far too many clinical inconsistencies; 
too many contradictions between the 
history and lack of documentation, and 
the reporting of symptoms.  The 
documentation from 1972 was lacking 
and/or limited to Dr. H[], and there were 
inconsistencies between what the patient 
reports and what the clinical oral and 
temporomandibular joint examination 
reveals.  I will stand by my 8-30-02 
report and conclusion. . . .

Let me repeat I found many dental 
problems and have discussed them above.  
There were no unusual abnormalities with 
this patient's temporomandibular joints 
as seen on the panoramic x-rays and that 
is why I stated it was within normal.  
There w[as] no unusual wear on existing 
teeth, but I noted the unusual large 
number of teeth lost (11) and the severe 
periodontal disease (on 5 molars and 
these have poor prognosis), and the 
patient's poor hygiene.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for temporomandibular joint 
syndrome as being secondary to the service-connected post-
traumatic stress disorder.  Specifically, based upon the 
Board's review of the evidence, it finds that the 
preponderance of the evidence is against a finding that the 
veteran has temporomandibular joint syndrome.  The reasons 
follow.

There is evidence in the claims file that supports a finding 
that the veteran has temporomandibular joint syndrome.  For 
example, in 1999 treatment records from Dr. H, he diagnosed 
the veteran with bilateral anterior disc displacement with 
reduction in early opening, bilateral capsulitis of the 
temporomandibular joint, bilateral cephalgia, bilateral 
crepitus of the temporomandibular joint, mandibular 
discrepancy to cranial base, and bilateral myalgia and had 
her undergo physical therapy related to such diagnoses.  
Also, in a January 2004 letter from a VA psychiatrist, he 
stated it was his professional opinion that the veteran's 
"TMJ symptoms are directed related to" her post-traumatic 
stress disorder.

However, the more probative evidence shows a lack of a 
diagnosis of temporomandibular joint syndrome.  For example, 
in the December 1998 letter from Dr. L, who had treated the 
veteran for a minimum of eight years, he could not remember 
having treated the veteran for temporomandibular joint 
syndrome.  He stated that the medical records created 
contemporaneously with his treatment of the veteran did not 
show any notations of temporomandibular joint syndrome.  He 
noted that certain symptoms the veteran complained of "could 
possibly relate to some sort of TMJ disorder," but that he 
had no recollection of treating the veteran for "any TMJ 
problem."  The Board does not find that such letter from Dr. 
L provides a diagnosis of temporomandibular joint syndrome.  

It is possible that the veteran could have developed 
temporomandibular joint syndrome subsequent to her treatment 
by Dr. L, and that such medical statement by Dr. L would not 
be perceived as being negative evidence.  However, when read 
together with the April 2004 medical opinion by the VA board 
certified prosthodontist, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has temporomandibular joint syndrome.  The April 2004 
opinion by the VA prosthodontist is the most probative 
medical opinion in the claims file.  This examiner reviewed 
the evidence of record thoroughly, as he reported very 
specific findings shown in the claims file.  He provided his 
reasons and bases of why he felt the veteran did not have 
temporomandibular joint syndrome, which opinion was based 
upon clinical findings (some of which he deemed as "clinical 
inconsistencies"), x-ray findings, his expertise in this 
area, the veteran's report of history, and medical 
principles.  For these reasons, the Board has accorded this 
medical opinion high probative value.  The prosthodontist 
provided detailed reasons and bases as to why he felt the 
veteran did not have temporomandibular joint syndrome.

In providing his letter of November 1999, Dr. H noted that he 
was providing the letter "to enable [the veteran] to be 
reimbursed for the expenses she has thus far paid for in her 
TMJ treatment."  In providing this letter, Dr. H reported 
facts of medical history that the veteran had presented to 
him, which facts are inaccurate.  In the March 2004 Board 
decision, which addressed the veteran's claim for service 
connection for temporomandibular joint syndrome as having 
been incurred during service (as opposed to being proximately 
due to or the result of a service-connected disability), the 
Board provided extensive reasons why it determined the 
veteran was not a credible historian.  Specifically, it 
pointed out the inconsistencies in the veteran's report of 
medical history and how it was not corroborated by other 
evidence in the claims file, including service medical 
records.  Those facts and findings are incorporated in this 
decision.  Therefore, the fact that Dr. H's letter was done 
for the purpose of allowing the veteran to be reimbursed for 
treatment she had received for temporomandibular joint 
syndrome and that his determinations were based upon an 
inaccurate history reported by the veteran, has lessened the 
probative value of his medical findings and opinion.  The 
Board made a similar finding in the March 2004 decision about 
the lessened probative value of this medical record.  

Further, the April 2004 medical opinion by the VA 
prosthodontist specifically refutes the November 1999 
findings and medical diagnoses.  The Board finds that the 
April 2004 medical opinion offered by the VA prosthodontist 
outweighs the findings and diagnoses provided by Dr. H.  The 
VA prosthodontist had an opportunity to review the claims 
file, including the findings and diagnoses provided by Dr. H, 
and, even acknowledging the findings made in that letter, he 
determined that the veteran did not have temporomandibular 
joint syndrome.  Additionally, the Board finds that the April 
2004 medical opinion also outweighs the January 2004 opinion 
provided by the VA psychiatrist.  There, the psychiatrist did 
not even diagnose temporomandibular joint syndrome; rather, 
he stated that the veteran's TMJ "symptoms" were related to 
her post-traumatic stress disorder.  The psychiatrist did not 
provide any bases for his medical diagnoses or opinion.  
Therefore, his medical opinion is accorded lessened probative 
value.

Therefore, without competent evidence of a current 
"disability" of temporomandibular joint syndrome, service 
connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While 
the veteran has asserted that she has temporomandibular joint 
syndrome, she does not have the requisite knowledge of 
medical principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Thus, without competent evidence of a current disability of 
temporomandibular joint syndrome, service connection cannot 
be granted as being secondary to the service-connected post-
traumatic stress disorder, to include as being aggravated by 
post-traumatic stress disorder.  For the reasons stated 
above, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
temporomandibular joint syndrome, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.




ORDER

Service connection for temporomandibular joint syndrome as 
being secondary to post-traumatic stress disorder is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


